Appellants were jointly indicted, jointly tried, and each convicted, of the offense, a felony, of violating what we now know as "the Five Gallon Law," Gen. Acts of Ala. 1927, p. 704.
The testimony on the part of the state, given by an admitted accomplice in the crime charged, was clear, direct, and positive, to the effect that both appellants were guilty of the offense for which they were on trial.
The only question apparent, deemed by us worthy of mention, is whether or not there was the necessary corroboration of the testimony of the accomplice to sustain the verdict of guilt returned by the jury. Code 1923, § 5635.
We have critically examined the entire evidence, but do not see that it would serve any useful purpose to discuss same. It will suffice for us to say that we are of the opinion, and hold that, under the well-known rules of applicable law, which were fully and carefully and accurately given to the jury in charge by the learned trial judge, the corroboratory evidence was ample to warrant the verdict of the jury, and, of course, the judgments entered thereon.
Finding nowhere prejudicial error, the judgments of conviction of both appellants are affirmed.
Affirmed.